CEMEX, S.A.B. de C.V. Av. Ricardo Margáin Zozaya #325 Colonia Valle del Campestre Garza García, Nuevo León México 66265 September 11, 2014 VIA EDGAR Mr. Terence O’Brien Securities and Exchange Commission Division of Corporation Finance treet N.E., Mail Stop 4631 Washington, D.C. 20549 Re: CEMEX, S.A.B. de C.V. (File No. 1-14946) Form 20-F for the Fiscal Year Ended December 31, 2013 Dear Mr. O’Brien: We have received your letter of September 3, 2014, and thank you for your comments to our 2013 Annual Report on Form 20-F. We are in the process of diligently preparing our response, but respectfully request an extension of time. We plan to file our response with the Securities and Exchange Commission on or before October 1, 2014. While we do not anticipate any difficulties in meeting that schedule, if for any reason we are unable to make that date, we would of course contact you in advance. We note that your letter of September 3, 2014 was addressed to Mr. Fernando A. González, formerly our Chief Financial Officer and currently our Chief Executive Officer. We kindly request that future correspondence be addressed to our current Chief Financial Officer, Mr. José Antonio González, whose contact information is set forth below: Mr. José Antonio González Executive Vice President of Finance and Chief Financial Officer CEMEX, S.A.B. de C.V. Avenida Ricarda Margáin Zozaya #325 Colonia Valle del Campestre, Garza García Nuevo León, México 66265 Tel: +52 (81) 8888-4200 Fax: +52 (81) 8888-4417 e-mail: jose.gonzalez@cemex.com Mr. Terence O’Brien Securities and Exchange Commission September 11, 2014 Page 2 If you have any questions or require additional information, please contact Adam G. Waitman at (212) 735-2896 of our U.S. counsel, Skadden, Arps, Slate, Meagher & Flom LLP, or the undersigned at (212) 317-6005. Very truly yours, /s/ Guillermo Francisco Hernández Morales Guillermo Francisco Hernández Morales Attorney-in-Fact / General Counsel North America and Trading cc: Nudrat Salik Securities and Exchange Commission Division of Corporation Finance Adam G. Waitman Skadden, Arps, Slate, Meagher & Flom LLP
